Filed 5/6/15 P. v. Gattis CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

THE PEOPLE,                                                          H040330
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. C1359476)

         v.

SHAUN CHRISTOPHER GATTIS,

         Defendant and Appellant.


         Defendant Shaun Christopher Gattis pleaded no contest to a count of indecent
exposure (Pen. Code, § 314, subd. 1).1 He was sentenced to eight months in county jail
and was placed on three years of formal probation. On appeal, he challenges the
conditions of probation imposed pursuant to section 1203.067 as part of the sex offender
management program, which require him to waive his privilege against self-incrimination
and to waive his psychotherapist-patient privilege. He argues these conditions violate the
Fifth Amendment, are unconstitutionally overbroad, and are unreasonable. For the
reasons set forth below, we reject his contentions and affirm the judgment.
                              FACTUAL AND PROCEDURAL BACKGROUND
         The Current and Prior Offense
         The factual circumstances of defendant’s offense of indecent exposure (§ 314,
subd. 1) are unclear. There was no preliminary examination and there are no details
regarding the offense in the prepared probation report, which only indicates the crime
         1
             Further unspecified statutory references are to the Penal Code.
occurred on or around June 14, 2013 and involved several minors. A victim’s mother
stated her daughter was “freaked out” by the situation. Another victim’s family stated
they no longer felt safe in their neighborhood because of what happened.2
       Defendant’s prior offense occurred approximately three weeks earlier. The nine-
year-old victim told her mother that defendant had exposed himself to her while shopping
at a Target store. Defendant denied the allegation, stating he had only been “fidgeting”
with his clothing.
       The Complaint and Plea
       On June 19, 2013, a complaint was filed charging defendant with one count of
indecent exposure (§ 314, subd. 1). It was further alleged that defendant had been
previously convicted of indecent exposure in violation of section 314, subdivision 1.
       Defendant pleaded no contest to the charge on August 8, 2013, with the agreement
that he would be placed on probation with an eight-month county jail sentence.
       On September 25, 2013, defendant filed written objections to the proposed
probation conditions to be imposed pursuant to section 1203.067, subdivision (b)(3) and
(b)(4). Defendant insisted the probation conditions were unconstitutionally vague,
overbroad, and unreasonable.3
       At sentencing, the trial court noted defendant’s objections but orally imposed the
conditions as follows: “You shall waive any privilege against self-incrimination and
participate in polygraph examinations, which shall be part of the sex offender


       2
          Defendant does not raise any challenges to the court’s finding of a factual basis
for his plea. Indeed, any such challenge would be barred due to his failure to obtain a
certificate of probable cause (§ 1237.5). (See People v. Panizzon (1996) 13 Cal.4th 68,
75-76.)
        3
          Defendant also objected to the imposition of a probation condition that required
him to submit to continuous GPS monitoring. However, he does not challenge this
probation condition on appeal.

                                             2
management program pursuant to Section 1203.067[, subdivision] (b)(3) of the Penal
Code. You shall waive any psychotherapist/patient privilege to enable communication
between the sex offender management professional and the probation officer pursuant to
Section 1203.067[, subdivision] (b)(4) and Section 290.09 of the Penal Code.”
Defendant appealed.
                                        DISCUSSION
       Defendant challenges the probation condition imposed pursuant to section
1203.067, subdivision (b)(3) requiring him to waive his privilege against self-
incrimination and participate in polygraph examinations. He also challenges the
probation condition imposed pursuant to section 1203.067, subdivision (b)(4), requiring
him to waive his psychotherapist-patient privilege.
       Section 1203.067 provides in pertinent part: “(b) On or after July 1, 2012, the
terms of probation for persons placed on formal probation for an offense that requires
registration pursuant to Sections 290 to 290.023, inclusive, shall include all of the
following: [¶] . . . [¶] (3) Waiver of any privilege against self-incrimination and
participation in polygraph examinations, which shall be part of the sex offender
management program. [¶] (4) Waiver of any psychotherapist-patient privilege to enable
communication between the sex offender management professional and supervising
probation officer, pursuant to Section 290.09.”
       Our review of facial overbreadth challenges to a probation condition is de novo.
(In re Shaun R. (2010) 188 Cal.App.4th 1129, 1143.) “Inherent in the very nature of
probation is that probationers ‘do not enjoy “the absolute liberty to which every citizen is
entitled.” ’ [Citations.] Just as other punishments for criminal convictions curtail an
offender’s freedoms, a court granting probation may impose reasonable conditions that
deprive the offender of some freedoms enjoyed by law-abiding citizens.” (United States
v. Knights (2001) 534 U.S. 112, 119.) “[C]onditions infringing on constitutional rights . .

                                              3
. will pass muster if tailored to fit the individual probationer.” (In re Pedro Q. (1989) 209
Cal.App.3d 1368, 1373.) Thus, “[t]he essential question in an overbreadth challenge is
the closeness of the fit between the legitimate purpose of the restriction and the burden it
imposes on the defendant’s constitutional rights.” (In re E.O. (2010) 188 Cal.App.4th
1149, 1153.)
       In contrast, when a trial court imposes a probation condition based on its
determination of historical or situational facts regarding the defendant or the defendant’s
crimes, a reviewing court is confined to determining whether imposing the condition
amounted to an abuse of discretion. (See People v. Carbajal (1995) 10 Cal.4th 1114,
1120-1121.) A trial court may “impose conditions to foster rehabilitation and to protect
public safety.” (Id. at p. 1120.) “A condition of probation will not be held invalid unless
it ‘(1) has no relationship to the crime of which the offender was convicted, (2) relates to
conduct which is not in itself criminal, and (3) requires or forbids conduct which is not
reasonably related to future criminality.’ ” (People v. Lent (1975) 15 Cal.3d 481, 486
(Lent), superseded on another ground as stated in People v. Wheeler (1992) 4 Cal.4th
284, 290-292.) The touchstone is whether the condition is reasonable under all the
circumstances. (People v. Welch (1993) 5 Cal.4th 228, 234.)
   1. Section 1203.067, subdivision (b)(3)
       First, defendant challenges to the probation condition requiring him to waive his
privilege against self-incrimination and participate in polygraph examinations.




                                             4
       A. Fifth Amendment4
       Defendant contends the waiver requirement violates his Fifth Amendment
privilege against self-incrimination. He claims that “section 1203.067[, subdivision]
(b)(3) actually codifies the threat and/or coercion in that the defendant has no choice but
to agree to make statements or face the consequence of either not receiving probation or
later violating probation. . . . If the prospective probationer refuses to waive his privilege
against self-incrimination, he will be denied probation and sentenced to state prison a
felony, or county jail on a misdemeanor, or face a violation of probation.”
       As we explain below, we reject defendant’s contentions. A Fifth Amendment
violation occurs when a defendant is compelled to make incriminating statements, and
these statements are later introduced against the defendant in an ensuing criminal
prosecution. The probation condition at issue here does not compel defendant to be a
witness against himself. Rather, it requires him to provide truthful answers to questions
posed to him by examiners as part of his sex offender management program.
       Broadly speaking, “[t]he Fifth Amendment Self-Incrimination Clause, which
applies to the States via the Fourteenth Amendment . . . provides that no person ‘shall be
compelled in any criminal case to be a witness against himself.’ The ‘Amendment


       4
         The issue of whether a probation condition imposed pursuant to section
1203.067, subdivision (b)(3) requiring a defendant waive his Fifth Amendment privilege
against self-incrimination and participate in polygraph examinations is unconstitutional is
currently under review by the California Supreme Court. A panel of this court concluded
that the probation condition was not unconstitutional and declined to modify a similarly
worded probation condition imposed under section 1203.067, subdivision (b)(3). (People
v. Garcia (2014) 224 Cal.App.4th 1283, review granted July 16, 2014, S218197.) This
court has also decided in three separate cases that the probation condition violates a
defendant’s Fifth Amendment rights. (People v. Friday (2014) 225 Cal.App.4th 8,
review granted July 16, 2014, S218288; People v. Klatt (2014) 225 Cal.App.4th 906,
review granted July 16, 2014, S218755; People v. Rebulloza (2015) 234 Cal.App.4th
1065, petition for review pending, petition filed April 3, 2015, S225503.)

                                              5
speaks of compulsion,’ . . . and . . . the ‘constitutional guarantee is only that the witness
not be compelled to give self-incriminating testimony.’ ” (McKune v. Lile (2002) 536
U.S. 24, 35-36 (plur. opn. of Kennedy, J.).)
       “As a general rule, ‘the [Fifth] Amendment speaks of compulsion . . . . If [an
individual] desires the protection of the privilege, he must claim it or he will not be
considered to have been “compelled” within the meaning of the Amendment.’
[Citations.] There are, however, exceptions to this rule. The Court has held that if an
individual is subjected to a practice that ‘den[ies him] . . . a “free choice to admit, to
deny, or to refuse to answer,” ’ then any statement he makes is considered involuntary
and cannot be used in a criminal proceeding. [Citations.] In these cases, the Fifth
Amendment is considered ‘self-executing,’ and an individual does not need to invoke it
in order to have his admissions suppressed in an ensuing criminal prosecution.
[Citation.] [¶] One instance in which an individual is held to have been denied the free
choice to admit, to deny, or to refuse to answer is what the Court refers to as a ‘penalty
situation.’ [Citation.] If an individual’s refusal to answer incriminating questions
subjects him to a penalty, then the Fifth Amendment is self-executing and any statements
made under threat of such penalty are inadmissible.” (U.S. v. Saechao (9th Cir. 2005)
418 F.3d 1073, 1077, fn. omitted (Saechao).)
       Defendant’s Fifth Amendment argument--that if he refuses to waive his privilege
he will be denied probation or be found in violation of probation--is a claim that the
challenged condition creates the classic penalty situation as described in Saechao, supra,
418 F.3d at page 1077.
       Defendant relies on Minnesota v. Murphy (1984) 465 U.S. 420, 438 (Murphy).
The defendant in Murphy was on probation subject to a condition that he be “truthful
with the probation officer ‘in all matters.’ ” (Id. at p. 422.) While on probation, he made
incriminating statements to the probation officer that he subsequently sought to suppress

                                               6
during his ensuing criminal prosecution, claiming they were obtained in violation of the
Fifth Amendment. (Id. at p. 425.)
       The Supreme Court noted that Murphy’s “general obligation to appear and answer
questions truthfully” to the probation officer did not convert his “otherwise voluntary
statements into compelled ones” under the Fifth Amendment. (Murphy, supra, 465 U.S.
at p. 427.) In short, Murphy’s statements could not be categorized as compelled unless
he was required to answer despite his invocation of his claim of privilege. (Ibid.)
However, the general rule that the privilege must be invoked is inapplicable in the classic
penalty situation. (Id. at p. 434.) The Murphy court opined that “[i]n each of the so-
called ‘penalty’ cases, the State not only compelled an individual to appear and testify,
but also sought to induce him to forgo the Fifth Amendment privilege by threatening to
impose economic or other sanctions ‘capable of forcing the self-incrimination which the
Amendment forbids.’ [Citation.] In most of the cases, the attempt to override the
witnesses’ privilege proved unsuccessful, and the Court ruled that the State could not
constitutionally make good on its prior threat. [Citations.] These cases make clear that ‘a
State may not impose substantial penalties because a witness elects to exercise his Fifth
Amendment right not to give incriminating testimony against himself.’ ” (Ibid.)
Furthermore, in situations where a defendant yields to the pressure imposed by the state
and gives incriminating information, the defendant has not waived his privilege. (Id. at
pp. 434-435.)
       The Supreme Court reasoned that Murphy had been informed he was required to
be truthful to his probation officer “in all matters” and that failure to do so could result in
a revocation of probation. (Murphy, supra, 465 U.S. at p. 436.) However, “[o]n its face,
Murphy’s probation condition proscribed only false statements; it said nothing about his
freedom to decline to answer particular questions and certainly contained no suggestion
that his probation was conditional on his waiving his Fifth Amendment privilege with

                                               7
respect to further criminal prosecution.” (Id. at p. 437.) The court stated that it was
“hesitant to read into the truthfulness requirement an additional obligation that Murphy
refrain from raising legitimate objections to furnishing information that might lead to his
conviction for another crime.” (Ibid.) Furthermore, there was no direct evidence that
Murphy made the incriminating statements fearing that if he failed to do so his probation
would be revoked. (Ibid.) The statements were therefore admissible against Murphy in a
criminal proceeding.
       Procedurally, Murphy is readily distinguishable. Here, defendant has not made
incriminating statements that the state now seeks to introduce in a criminal prosecution;
defendant makes a facial challenge to a probation condition requiring him to waive his
claim of privilege. Additionally, Murphy reasoned that if “the State, either expressly or
by implication, asserts that invocation of the privilege would lead to revocation of
probation, it would have created the classic penalty situation, the failure to assert the
privilege would be excused, and the probationer’s answers would be deemed compelled
and inadmissible in a criminal prosecution.” (Murphy, supra, 465 U.S. at p. 435.)
Indeed, this is nearly the exact scenario raised by condition imposed pursuant to section
1203.067, subdivision (b)(3).
       In fact, Murphy recognized that “a State may validly insist on answers to even
incriminating questions and hence sensibly administer its probation system, as long as it
recognizes that the required answers may not be used in a criminal proceeding and thus
eliminates the threat of incrimination. Under such circumstances, a probationer’s ‘right
to immunity as a result of his compelled testimony would not be at stake,’ [citations], and
nothing in the Federal Constitution would prevent a State from revoking probation for a
refusal to answer that violated an express condition of probation or from using the
probationer’s silence as ‘one of a number of factors to be considered by the finder of fact’



                                              8
in deciding whether other conditions of probation have been violated.” (Murphy, supra,
465 U.S. at p. 436, fn. 7.)
       Applying the reasoning set forth in Murphy, defendant’s probation condition does
not violate the Fifth Amendment. The state has established that invocation of the
privilege against self-incrimination would lead to a revocation of probation, triggering the
penalty situation discussed in Saechao and Murphy. Therefore, the state cannot use these
elicited statements in a criminal proceeding against the defendant. Absent an attempt by
the state to introduce an incriminating statement made by defendant against him in a
criminal prosecution, no Fifth Amendment violation has occurred.
       Saechao, also relied on by defendant, is inapposite. In Saechao, the probationer
was subject to a condition that he truthfully answer all questions posed to him by his
probation officer. (Saechao, supra, 418 F.3d at p. 1075.) A police officer asked Saechao
if he had a gun, and he responded affirmatively. Saechao thereafter sought to suppress
admission of his statement in his criminal prosecution for being a felon in possession of a
firearm. The federal district court granted the motion to suppress, and the Ninth Circuit
upheld this decision after concluding the defendant was required to answer all inquiries
truthfully and admission of the statement would create a classic penalty situation. (Id. at
pp. 1075-1079.) Saechao and Murphy both dealt with an issue we are not confronted
with here: the admissibility of an incriminating statement in a criminal prosecution.5
       Defendant, however, cites State v. Eccles (Ariz.1994) 179 Ariz. 226. The court in
Eccles considered the constitutionality of a probation condition requiring a defendant to

       5
        Many of the cases relied on by defendant involve the admissibility of
incriminating statements in a criminal proceeding. (People v. Quinn (1964) 61 Cal.2d
551, superseded as stated in People v. Coffman and Marlow (2004) 34 Cal.4th 1
[defendant’s statements to probation officer deemed inadmissible, because it was made
involuntarily]; People v. Goodner (1992) 7 Cal.App.4th 1324 [defendant’s statements to
the probation officer deemed admissible].)

                                             9
“waive any and all rights against [self-incrimination]” as a part of Arizona’s sexual
offender treatment program. (Id. at p. 227.) Eccles interpreted the Murphy decision as
holding that the “state is also prohibited from making waiver of the privilege [against
self-incrimination] a term of probation.” (Id. at p. 228.) The court concluded that “[t]he
state may not force defendant to choose between incriminating himself and losing his
probationary status by remaining silent. The fact that defendant has not yet been
presented with the dilemma of incriminating himself or jeopardizing his probation does
not affect our decision. The Supreme Court has held that ‘the mandate of the great
privilege against self-incrimination does not tolerate the attempt, regardless of its ultimate
effectiveness, to coerce a waiver of the immunity it confers on penalty of the loss of
employment.’ ” (Ibid.)
       If we were to apply the reasoning set forth in Eccles, we would conclude
defendant’s claims have merit. However, we respectfully disagree with Eccles. The
California Supreme Court recently held in Maldonado v. Superior Court (2012) 53
Cal.4th 1112 that “the Fifth Amendment does not directly prohibit the government from
eliciting self-incriminating disclosures despite the declarant’s invocation of the Fifth
Amendment privilege. Absent a valid waiver of Fifth Amendment rights, this
constitutional provision simply bars the direct or derivative use of such officially
compelled disclosures to convict or criminally punish the person from whom they were
obtained.” (Id. at p. 1127.) Pursuant to Maldonado, simply procuring a potentially
incriminating statement from a defendant would not violate the Fifth Amendment.
       Maldonado relied on the Supreme Court’s plurality opinion in Chavez v. Martinez
(2003) 538 U.S. 760 (Chavez) (plur. opn. of Thomas J.). Chavez was a federal civil
rights action in which the plaintiff, Martinez, made incriminating statements to the
defendant police officer without being read his rights under Miranda v. Arizona (1966)
384 U.S. 436. Martinez was never charged with a crime and his answers to the police

                                             10
officer were not introduced against him in a criminal trial. (Chavez, supra, at pp. 764-
765.) However, Martinez filed suit under title 42 United States Code section 1983,
arguing the police officer’s actions violated his Fifth Amendment right not to be
compelled to be a witness against himself in any criminal case and his Fourteenth
Amendment due process right to be free from coercive questioning. (Chavez, supra, at
pp. 764-765.)
       Six justices of the Supreme Court concluded that a Fifth Amendment violation is
not completed “merely by official extraction of self-incriminatory answers from one who
has not waived the privilege, but only if and when those answers are used in a criminal
proceeding against the person who gave them.” (Maldonado, supra, 53 Cal.4th at p.
1128; Chavez, supra, 538 U.S. at pp. 766-773 (plur. opn. of Thomas, J.); id., at p. 777
(conc. opn. of Souter, J., joined by Breyer, J.).) Justice Thomas explained that a Fifth
Amendment violation occurs when coerced statements are “admitted as testimony against
[a defendant].” (Chavez, supra, at p. 767 (plur. opn. of Thomas, J.).) In contrast,
defendant is not faced with a situation where his coerced statements are to be introduced
against him in a criminal proceeding.
       Similarly, we find defendant’s reliance on Spielbauer v. County of Santa Clara
(2009) 45 Cal.4th 704 (Spielbauer) misplaced. Spielbauer was a deputy public defender
who was being investigated by his county employer over allegations he had made
deceptive statements to the court while representing a criminal defendant. (Id. at p. 709.)
During an interview, the supervising attorney informed Spielbauer that his refusal to
cooperate would be deemed insubordination, but his answers could not be used in a
criminal proceeding. (Ibid.) Heeding the advice of his counsel, Spielbauer invoked his
privilege against self-incrimination and was thereafter terminated by the county for
failing to answer the questions posed by the investigator. (Ibid.) Spielbauer sought
reinstatement, arguing he could not be compelled to answer potentially incriminating

                                            11
questions unless he received a formal grant of immunity for direct or derivative use of his
answers in any future criminal case. (Ibid.)
       Upon review, the California Supreme Court concluded that “[t]he state and federal
self-incrimination clauses say one cannot be made an involuntary witness against himself,
or herself, in a criminal proceeding. Thus, they do not prohibit officially compelled
admissions of wrongdoing as such. They only forbid the criminal use of such statements
against the declarant. Constitutionally based prophylactic rules, such as a prior-immunity
requirement in some cases, have arisen to protect the core privilege, but the right against
self-incrimination is not itself violated until statements obtained by compulsion are used
in criminal proceedings against the person from whom the statements were obtained.”
(Spielbauer, supra, 45 Cal.4th at p. 727.) Therefore, the court concluded Spielbauer’s
dismissal was constitutionally valid. (Id. at pp. 729-730.)
       As a whole, Spielbauer and Maldonado are not inconsistent. Both cases hold that
the Fifth Amendment is not violated when an individual is compelled to truthfully answer
incriminating questions. A defendant’s constitutional rights are violated, however, if
these compelled statements are introduced against him or her in a criminal proceeding.
We are required to follow the decisions of the California Supreme Court in Maldonado
and the United States Supreme Court in Chavez. (Auto Equity Sales, Inc. v. Superior
Court (1962) 57 Cal.2d 450, 455.) Therefore, we are bound to conclude that the
probation condition challenged by defendant does not result in a Fifth Amendment
violation.
       B. Overbreadth
       Next, defendant challenges the imposed probation condition on the basis that it is
constitutionally overbroad. He argues both aspects of the probation condition--the
requirement he waive his privilege against self-incrimination and the requirement he
participate in polygraph examinations--infringe upon his constitutional rights and

                                               12
therefore must be subjected to additional scrutiny and be narrowly drawn. (People v.
Olguin (2008) 45 Cal.4th 375, 384.) Defendant insists the probation condition is not
narrowly tailored, because it requires the probationer to “discuss any and all matters
during the course of the sex offender management program, including but not limited to
past or present crimes committed by the probationer.” Defendant suggests the condition
be stricken or sanitized by requiring a probationer be “truthful” with the probation officer
and the sex offender management program.
       We disagree with defendant’s claims regarding the condition’s overbreadth. First
and foremost, we have already concluded that requiring defendant to waive his privilege
against self-incrimination does not infringe upon his Fifth Amendment rights. Based on
Maldonado and Chavez, merely eliciting incriminating statements does not constitute a
Fifth Amendment violation. A violation occurs when the state seeks to use compelled
statements against a defendant in a criminal proceeding.
       However, defendant argues that U.S. v. Antelope (9th Cir. 2005) 395 F.3d 1128
holds that a condition requiring participation in polygraph examinations that will disclose
uncharged offenses violates the Fifth Amendment. The defendant in Antelope challenged
a probation condition that required him to submit to “ ‘periodic and random polygraph
examinations’ ” as part of his sexual abuse program. (Id. at p. 1131.) The defendant
refused to participate, invoked his Fifth Amendment rights, and was found in violation of
his probation and placed in prison. (Id. at p. 1132.) Ultimately, the Ninth Circuit
concluded that incarcerating defendant after revoking his probation violated the
defendant’s Fifth Amendment rights. (Id. at pp. 1134-1140.) However, Antelope is not
relevant to defendant’s claims. Here, defendant makes a facial challenge to the probation
condition. Defendant has not been found in violation of his probation for refusing to
submit to the required polygraph examinations.



                                            13
       Furthermore, even if we were to conclude the condition placed limitations on
defendant’s rights, it is narrowly tailored. The condition requires defendant to waive his
right to the privilege against self-incrimination and participate in polygraph examinations
as part of the sex offender management program. This will help minimize the risk to the
public created by the court’s grant of a probationary term. Defendant’s candid responses
to questions posed to him during these examinations will assist in his therapy and
treatment and will help determine whether closer monitoring is necessary.
       C. Reasonableness
       Defendant also contends that both aspects of the condition, the waiver requirement
and the polygraph examination requirement, are unreasonable under the standard set forth
in Lent, supra, 15 Cal.3d at page 486. Typically, a trial court may “impose conditions to
foster rehabilitation and to protect public safety.” (People v. Carbajal, supra, 10 Cal.4th
at p. 1120.) Under Lent, “[a] condition of probation will not be held invalid unless it ‘(1)
has no relationship to the crime of which the offender was convicted, (2) relates to
conduct which is not in itself criminal, and (3) requires or forbids conduct which is not
reasonably related to future criminality.’ ” (Lent, supra, at p. 486.)
       Both the waiver of the Fifth Amendment privilege and defendant’s participation in
polygraph examinations are reasonably related to defendant’s future criminality. “The
overriding purpose of management of sex offenders is to enhance community safety by
preventing future sexual victimization.” (§ 9000, subd. (d).) Candid participation in the
sex offender management program is reasonably required to allow the probation
department and program officials to determine appropriate treatment options for a
defendant. Treatment of sex offenders includes “specialized interventions delivered by
qualified mental health professionals and designed to address the multiple psychological
and physiological factors found to be associated with sexual offending.” (Id., subd. (c).)
It is not unreasonable for a trial court to conclude that in order to assist the mental health

                                              14
professionals to develop these specialized treatment plans, defendant must fully disclose
the circumstances of his prior offenses.
       Defendant relies on Brown v. Superior Court (2002) 101 Cal.App.4th 313, which
is readily distinguishable. Brown involved a probation condition that required the
defendant to undergo polygraph examinations at the direction of the probation officer.
The court concluded this condition was overbroad, because the court declined to place
restrictions on the questions that could be asked by the examiner or to otherwise tailor the
condition to specify the examinations were to be for the purpose of furthering defendant’s
stalking therapy program. (Id. at p. 321.) However, the court noted that “periodic
polygraph examinations in furtherance of Brown’s stalking therapy program is a valid
condition of probation because it is reasonably related to the crime of which Brown was
convicted and to possible future criminality. [Citations.] Thus, the order imposing a
polygraph condition must limit the questions allowed to those relating to the successful
completion of the stalking therapy program and the crime of which Brown was
convicted.” (Ibid.)
       There is no support for defendant’s claim that as worded, the probation condition
would require a polygraph examiner to “act more like an investigating officer and delve
into questions that go far beyond aspects of the sex offender treatment program and the
facts of the underlying offense.” Unlike the broadly-worded condition at issue in Brown,
defendant is required to submit to polygraph examinations as part of the sex offender
management program. (§ 1203.067, subd. (b)(3).) This limiting language is within the
Penal Code section mandating imposition of the probation condition (ibid.) and was part
of the condition as orally imposed by the trial court. Although the condition does not
expressly state that the polygraph examinations shall be constrained for the purposes of
the sex offender management program, it is inherent based on its wording. Reasonably,



                                            15
the polygraph examination must be conducted in furtherance of defendant’s treatment
under the sex offender management program. Therefore, no modification is required.
   2. Section 1203.067, subdivision (b)(4)
       We now turn to defendant’s challenges to the probation condition requiring him to
“waive any psychotherapist/patient privilege to enable communication between the sex
offender management professional and the probation officer pursuant to Section
1203.067[, subdivision] (b)(4) and Section 290.09 of the Penal Code.”
       A. Right to Privacy
       First, defendant contends the probation condition impermissibly infringes on his
right to privacy. “The psychotherapist-patient privilege has been recognized as an aspect
of the patient’s constitutional right to privacy. [Citations.] It is also well established,
however, that the right to privacy is not absolute, but may yield in the furtherance of
compelling state interests.” (People v. Stritzinger (1983) 34 Cal.3d 505, 511.)
       In Hill v. National Collegiate Athletic Assn. (1994) 7 Cal.4th 1, the California
Supreme Court concluded there were three essential elements in a state constitutional
cause of action for invasion of privacy: (1) the existence of a specific, legally protected
privacy interest (id. at p. 35), (2) the existence of a reasonable expectation of privacy on
the plaintiff’s part (id. at p. 36), and (3) there must be a serious invasion of the privacy
interest that is “sufficiently serious in their nature, scope, and actual or potential impact to
constitute an egregious breach of the social norms underlying the privacy right” (id. at p.
37). However, Hill acknowledged that “[p]rivacy concerns are not absolute; they must be
balanced against other important interests.” (Ibid.) Therefore, “[i]nvasion of a privacy
interest is not a violation of the state constitutional right to privacy if the invasion is
justified by a competing interest. Legitimate interests derive from the legally authorized
and socially beneficial activities of government and private entities.” (Id. at p. 38.)



                                               16
       The psychotherapist-patient privilege is defined in Evidence Code section 1012,
which states that “ ‘confidential communication between patient and psychotherapist’
means information, including information obtained by an examination of the patient,
transmitted between a patient and his psychotherapist in the course of that relationship
and in confidence by a means which, so far as the patient is aware, discloses the
information to no third persons other than those who are present to further the interest of
the patient in the consultation, or those to whom disclosure is reasonably necessary for
the transmission of the information or the accomplishment of the purpose for which the
psychotherapist is consulted, and includes a diagnosis made and the advice given by the
psychotherapist in the course of that relationship.” (Italics added.)
       Therefore, “Evidence Code section 1012 codifies an express exception to the
psychotherapist-patient privilege that permits disclosure of otherwise privileged
communications between patient and psychotherapist to third persons to whom disclosure
is reasonably necessary to accomplish the purpose for which the psychotherapist is
consulted.” (In re Christopher M. (2005) 127 Cal.App.4th 684, 696 (Christopher M.),
disapproved on a different point in People v. Gonzales (2013) 56 Cal.4th 353, 373.)
       In Christopher M., a minor was granted probation subject to a condition that
required all records relating to his medical and psychological treatment be made available
to the court and to the minor’s probation officer. (Christopher M., supra, 127
Cal.App.4th at p. 690.) On appeal, the minor challenged the condition on the basis that it
violated the psychotherapist-patient privilege. The court concluded the minor’s privacy
rights were not violated because disclosure was permitted under Evidence Code section
1012. (Christopher M., supra, at pp. 696-697.)
       Like the disclosure contemplated in Christopher M., the waiver at issue here is
permitted under the law. The state has legitimate countervailing interests in requiring
waiver of the psychotherapist-patient privilege. Furthermore, the waiver is specifically

                                             17
limited to enabling communication between the sex offender management professional
and the probation officer pursuant to sections 1203.067, subdivision (b)(4) and 290.09.
The government certainly has a valid interest in the success of defendant’s therapy and an
interest in lowering the risk to public safety from defendant’s behavior.
        B. Overbreadth
        Defendant’s overbreadth challenge also lacks merit. As we previously discussed,
a probation condition may place limits on a defendant’s constitutional rights so long as it
is closely tailored to the condition’s purpose. (In re Sheena K. (2007) 40 Cal.4th 875,
890.)
        The purpose of the challenged condition is to protect the public and to assist in
monitoring defendant’s progress in the sex offender treatment program. The probation
condition is tailored to effectuate that purpose, requiring defendant to waive his
psychotherapist-patient privilege specifically to enable communication between the sex
offender management professional and the probation officer pursuant to section 290.09.
Section 290.09 requires the sex offender management professional to assess each
registered sex offender, to provide defendant’s scores on certain risk assessment and
future violence tools to the defendant’s probation officer or parole agents, and to
communicate with the probation or parole officer on a regular basis about the offender’s
progress and other risk assessment issues. (§ 290.09, subds. (b)(1), (b)(2), (c).) The
probation condition does not require defendant to waive the psychotherapist-patient
privilege outside this context and therefore is not overbroad.
        C. Unreasonableness
        Lastly, defendant argues the condition is unreasonable under the standards set
forth in Lent, supra, 15 Cal.3d 481. We disagree. The probation condition is aimed at
minimizing the public safety risk created by defendant’s placement in probation by



                                             18
ensuring he is complying with his sex offender management program and is making
progress towards his treatment. This is reasonably related to his future criminality.
       Furthermore, we reject defendant’s contention that this waiver is somehow
coerced. Defendant cites to Regents of University of California v. Superior Court (2008)
165 Cal.App.4th 672. However, Regents is inapplicable. It did not involve the waiver of
a psychotherapist-patient privilege in a probation condition. Regents discussed the
attorney-client privilege under Evidence Code section 912, which states the privilege is
waived if the holder of the privilege disclosed privileged communications without
coercion.
       Additionally, defendant was not coerced into giving a waiver. The Legislature has
mandated that every sex offender who is granted probation be subject to this probation
condition. Defendant could have declined probation. As a general rule, “[p]robation is
not a right, but a privilege. ‘If the defendant considers the conditions of probation more
harsh than the sentence the court would otherwise impose, he has the right to refuse
probation and undergo the sentence.’ ” (People v. Bravo (1987) 43 Cal.3d 600, 608.)
                                       DISPOSITION
       The judgment is affirmed.




                                            19
               Premo, J.




I CONCUR:




    Elia, J.
RUSHING, P.J., Dissenting
       For the reasons stated by Justice Márquez in People v. Rebulloza (2015) 234
Cal.App.4th 1065, I dissent, but diverge somewhat from the opinion’s approach
concerning the effect of defendant’s statutorily required waiver of the psychotherapist-
patient privilege. I believe California’s express guarantee of the right of privacy (Cal.
Const., art. I, § 1) compels a rule under which the waiver required by Penal Code section
1203.067, subdivision (b), permits the “sex offender management professional” to report
to the probation officer upon the defendant’s test scores, attendance, and general
cooperativeness in the therapy process, but does not otherwise permit the professional to
disclose, to the probation officer or anyone else, the content of any otherwise protected
psychotherapeutic communications. To the extent Penal Code section 1203.067 may be
understood or intended to require or permit disclosure of such communications, I would
hold it violative of our state constitutional guarantee of privacy.




                                    ______________________________________
                                               RUSHING, P.J.